          Case 1:17-cr-00548-PAC Document 295 Filed 01/31/20 Page 1 of 1




Federal Defenders                                                                     Southern District
                                                       52 Duane Street-10th Floor, New York, NY 10007
OF NEW YORK, INC.                                                Tel: (212) 417-8700 Fax: (212) 571-0392


David E. Patton                                                                  Southern District of New York
Executive Director                                                                   Jennifer L. Brown
                                                                                      Attorney-in-Charge




  January 31, 2020

  By Hand Delivery
  Hon. Paul A. Crotty
  Judge, United States District Court
  Southern District of New York
  500 Pearl Street
  New York, New York 10007

     In their January 27, 2020, letter the government noted that there were (from their
  perspective) two outstanding issues. On January 13, 2020, the defense provided to the
  Court (at the direction of the CISO), a list of outstanding issues. For the Court's
  convenience, we have attached our January 13, 2020, letter as Exhibit A. Since then, the
  defense has filed additional motions (including letter motions) which remain pending; (i)
  motion to reconsider order denying disqualification; (ii) motion to compel CIA witness
  addresses and permission to investigate/preclude them; (iii) motion to exclude the
  government's demonstrative evidence including the demonstrative regarding WikiLeaks;
  and the letter motions filed this month.

       We thank the Court for its time and consideration.




                                                       Respectfully submitted,
                                                       /s/
                                                       Sabrina Shroff & Edward Zas
                                                       Attorneys for Joshua A. Schulte
